374 F.2d 472
UNITED STATES of America ex rel. Lawrence PIERCE, Appellee,v.Warren PINTO, Superintendent, New Jersey State Prison Farm, Rahway, New Jersey, Appellant.
No. 16330.
United States Court of Appeals Third Circuit.
Submitted March 9, 1967.
Decided March 28, 1967.

Barry H. Evenchick, East Orange, N. J., Brendan T. Byrne, Essex County Prosecutor, Newark, N. J., for appellant.
Lawrence Pierce, pro se.
Before McLAUGHLIN, HASTIE and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellee was convicted of the crime of robbery in a New Jersey court. He made application for a writ of habeas corpus to the United States District Court for the District of New Jersey. He sought a new trial because the testimony in regard to the voluntariness of his incriminating statement was heard and determined by the trial judge in the presence of the jury. The District Court granted the writ and allowed the petitioner a new trial on the merits. That decision was plainly right.


2
The judgment of the District Court will be affirmed on the sound opinion of Judge Wortendyke which was filed September 29, 1966, 259 F.Supp. 729.